DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 10/02/2020 is acknowledged. Claims 1-85 are canceled; claims 86-105 are new. No restriction is being imposed in this case. Claims 86-105 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made. Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications and patent, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no: 15/507,881 (now US Patent 10,758,496) and PCT/US2015/047909 and at least provisional application serial no. 62/044,679 because the claimed invention is disclosed in said applications. The priority date of claims 86-105 of the instant application is deemed to be 09/02/2014. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing the progression of disability, memory loss or a learning disability in a neurodegenerative es not reasonably provide enablement for reversing or halting neurodegenerative disease or the recited sequelae. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1, 11, 23, 40, 44, 47, 50, 65, 67, 69, 72, 73, 77, 78, 87 and 88 recite “reversing” or “halting” the progression of disability, memory loss or a learning disability in a neurodegenerative disease. Claim 95 recites that the ERβ ligand “eliminates the gray matter loss”. The specification teaches that a 30 mg/kg dose of AC-186 (Formula I) significantly ameliorated experimental autoimmune encephalomyelitis (EAE) clinical scores, with improvement increasing over time (see pages 67-68; Figures 1-2; p. 70, Table I). Administration of AC-186 (30 mg/kg) did not affect rotarod performance, with the explanation that ERβ ligands begin working “very late in disease” (see p. 68; also 
The specification also teaches that ERβ ligands KBRV1 and KBRV2 effectively ameliorated EAE compared to the vehicle treatment (see p. 77). The instant specification teaches that “[t]reatment with KBRV2 reduced demyelination and preserved myelin in spinal cords of mice with EAE in a dose dependent manner with greatest effects at the 10 μmol/kg dose and lesser effects at the 3 µmol/kg dose” (sentence bridging pages 77-78). Further, treatment with ERβ ligand KBRV2 reduced axonal loss in spinal cords of mice with EAE in a dose dependent manner with greatest fl/f; Figure 19, bottom panel),” thus concluding that ERβ ligands may “protect against neuronal defects and disability during neurodegenerative processes.” See p. 78 of the instant specification. In summary, the specification demonstrates that a specific ERβ ligand treatment is neuroprotective and reduces gray matter atrophy in an EAE mouse model; and further, these effects may be conferred through ERβ expressed in the brain. Nevertheless, the evidence set forth in the instant specification is not commensurate with the scope of the claims.
While the guidance provided by the inventor suggests that certain ERβ ligand treatment is neuroprotective and reduces gray matter loss in an EAE mouse model; and further, these effects may be conferred through ERβ expressed in the brain, there is no suggestion that the course of disease can be reversed, halted or that gray matter loss can be eliminated. The patient population encompassed by those having “a st sentence). Van Bulck et al. note that five years after the effective filing date of the instant case, there are still no effective treatment currently available to reverse or prevent the course of neurodegenerative diseases (see p. 2, 1st full paragraph). Hence, the art teaches that neurodegenerative disease treatment remains a developing field. In addition, the instant specification defines treatment as encompassing prevention (see p. 20) and Van Bulck et al. teach that “no current therapies can prevent, slow, or halt progression” of neurodegenerative diseases (see abstract).
Further, neither Parkinson’s nor amyotrophic lateral sclerosis (ALS) is known to be reversible. Indeed, there are no current treatments for ALS that even slow disease progression, let alone reverse it (see review by Lanka and Cudkowicz, Amyotrophic Lateral Sclerosis, 2008; 9: 131-140, especially the Introduction—on Applicant’s IDS filed 
Due to the large quantity of experimentation necessary to determine how progression of neurodegenerative disease can be reversed or halted with the recited methods, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention and the state of the prior art, which teaches that treatment of neurological disease is complex and cannot be reversed or halted, nor gray matter loss eliminated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 86-95, 98-103 and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voskuhl (20120328566). Voskuhl teaches treatment of neurological disease with an estrogen receptor β (ERβ) ligand (see paragraphs [0011]-[0013]; [0030]; [0032] and claims 21-22). Voskuhl teaches that the ERβ ligand can be administered daily (see paragraph [0039]). The contemplated neurological diseases include multiple sclerosis, spinal cord injury, Parkinson’s, Alzheimer’s, and stroke (see abstract; paragraphs [0003]; [0011]; [0013]; claims 1, 2, 5, 9 and 10 of the Voskuhl ‘566 publication). Since Voskuhl contemplates treatment of human disease, it flows therefrom that female patients can be subjects. Voskuhl teaches co-administration with a secondary agent that includes interferon beta 1a or interferon beta 1b (see paragraphs [0014]; [0035]; claim 4) or tertiary agents such as cyclosporin, corticosteroids, natalizumab, mycophenolate mofetil, cladribine, 4-aminopyridine, tizanidine and methotrexate (paragraph [0036]). As noted above, Voskuhl teach treating multiple sclerosis (see abstract), and gray matter loss is inherent to multiple sclerosis. The dissertation by Kunio Nakamura is used as an evidentiary reference that patients suffering from multiple sclerosis lose 1-2% of gray matter per annum (see p. 38, penultimate paragraph). Note MPEP 2131.01, which notes evidentiary references in .
Because Voskuhl teaches administration of the same agent to treat multiple sclerosis, (i.e., they treat the same patient population with the same agent), the same clinically significant improvements as recited in the claims (e.g., slowing, reversing or halting progression of disability, etc.) must have been inherently occurring in the prior art of the Voskuhl PGPUB (see Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). In other words, the treatment methods set forth in Voskuhl must, by definition, achieve the same clinically significant improvements as recited in the claims absent evidence to the contrary. Thus, all the limitations are met by the Voskuhl PGPUB. 

Claims 86-95, 98-103 and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voskuhl (20120322779). Voskuhl teaches treatment of neurological disease with an estrogen receptor β (ERβ) ligand (see claims 1-7). Voskuhl teaches that the ERβ ligand can be administered daily (see claims 6-7). The contemplated neurological diseases include Alzheimer's disease, Parkinson's disease, multiple sclerosis, stroke, amyotrophic lateral sclerosis, frontotemporal dementia, prion disease, Huntington's Disease (see claims 2, 21; paragraphs [0026]; [0031] of the Voskuhl ‘779 publication). Female patients are contemplated at paragraphs [0078]). Voskuhl teaches co-administration with secondary agents, including interferon beta 1a, interferon beta 1b cyclosporin, corticosteroids, natalizumab, mycophenolate mofetil, cladribine, 4- by Kunio Nakamura is used as an evidentiary reference that patients suffering from multiple sclerosis lose 1-2% of gray matter per annum (see p. 38, penultimate paragraph). Note MPEP 2131.01, which notes evidentiary references in rejections under 35 USC 102 Rejections have been held to be proper when the extra references are cited to show that a characteristic not disclosed in the reference is inherent.
Because Voskuhl teaches administration of the same agent to treat multiple sclerosis, (i.e., they treat the same patient population with the same agent), the same clinically significant improvements as recited in the claims (e.g., slowing, reversing or halting progression of disability, etc.) must have been inherently occurring in the prior art of the Voskuhl PGPUB (see Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). In other words, the treatment methods set forth in Voskuhl must, by definition, achieve the same clinically significant improvements as recited in the claims absent evidence to the contrary. Thus, all the limitations are met by the Voskuhl PGPUB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 86-105 are rejected under 35 U.S.C. 103 as being unpatentable over Voskuhl (20120328566—cited above) in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182—on IDS filed 10/02/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Voskuhl teaches treatment of neurological disease with an estrogen receptor β (ERβ) ligand (see paragraphs [0011]-[0013]; [0030]; [0032] and claims 21-22). Voskuhl teaches that the ERβ ligand can be administered daily (see paragraph [0039]). The contemplated neurological diseases include multiple sclerosis, spinal cord injury, Parkinson’s, Alzheimer’s, and stroke (see abstract; paragraphs [0003]; [0011]; [0013]; claims 1, 2, 5, 9 and 10 of the Voskuhl ‘566 publication). Since Voskuhl contemplates treatment of human disease, it flows therefrom that female patients can be subjects. Voskuhl teaches co-administration with a secondary agent that includes interferon beta 1a or interferon beta 1b (see paragraphs [0014]; [0035]; claim 4) or tertiary agents such as cyclosporin, corticosteroids, natalizumab, mycophenolate mofetil, cladribine, 4-aminopyridine, tizanidine and methotrexate (paragraph [0036]). The recited effects of .
Like the PGPUB by Voskuhl, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175). Therefore, the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population disclosed by both Voskuhl and Bendfeldt and colleagues. Bendfeldt et al. also teach more specifically how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that gray matter loss could be measured by MRI simply by reading the combined teachings of Voskuhl and Bendfeldt et al. Further, regarding claim 104, like Voskuhl, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the person having ordinary skill in the art at the time of the filing of the invention would have immediately recognized that mild cognitive impairment is inherent to the patient population suffering from MS. The person of ordinary skill in the art would have been motivated to measure gray matter loss by MRI because it allows for monitoring treatment effectiveness (see last p. 175, left column, penultimate paragraph of Bendfeldt and colleagues).  Furthermore, the person of ordinary skill in the art could have reasonably expected 
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,496. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to administering an ERβ ligand in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The claims of the ‘496 patent also recite the gray matter loss is within the cerebral cortex (claim 1) and that the loss occurs at a rate of about 0.1%-2.0% per year (claim 2). Claim 3 of the ‘496 patent recites that the gray matter evaluation is carried out by magnetic resonance imaging or MRI (see claim 3). Regarding claim 104, which recites that the patient has “mild cognitive impairment”, MS patients suffer from cognitive impairment in the early stages of MS, thus the condition is .

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,117 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The claims of the ‘117 patent also recite improvement of gray matter atrophy. The differences between the claims are as follows. The claims of the ‘117 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘117 patent anticipate the more general recitation (genus) in the instant claims. In addition, while the claims of the ‘117 patent recite that the treatment period reduces “gray matter atrophy”, rather than “gray matter loss”, this difference in wording is not patentably distinguishable. Further, instant claims 93 and 94 recite regions of the brain associated with gray matter loss, but this is inherent to the gray matter loss that occurs in the multiple sclerosis patients recited in the claims of the ‘117 patent.
.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,406,169 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand to treat a neurological condition, in this case, multiple sclerosis. The claims of the ‘169 patent also recites reducing cortical gray matter atrophy. The differences between the claims are as follows. The claims of the ‘169 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the .
Regarding claims 96 and 97, while the claims of the ‘169 patent recite treating gray matter atrophy, they do not recite how the atrophy is measured. Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that such loss can be measured because Bendfeldt et al. teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the claims of the ‘169 patent along with the teachings of Bendfeldt and colleagues that gray matter atrophy/loss could be measured.
The claims of the ‘169 patent teach reducing cortical gray matter atrophy in a patient population with multiple sclerosis, but not co-administration with an immunotherapeutic agent as recited in instant claims 101 and 102. Nevertheless, the person having ordinary skill in the art upon reading the claims of the ‘512 patent and Bendfeldt et al. teach that such patients routinely recite immunotherapeutic agents (see p. 175, right column, 3rd and 4th paragraphs, which teach interferon beta 1a, interferon beta 1b and glatiramer acetate). The person having ordinary skill in the art would have been motivated to co-administer glatiramer acetate especially, since it shows a .

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,610,535 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The differences between the claims are as follows. The claims of the ‘535 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘535 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’535 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’535 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI .

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,980,767 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The differences between the claims are as follows. The claims of the ‘767 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘767 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’767 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’767 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and .

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,799,512 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily to treat a neurological condition, in this case, multiple sclerosis. The differences between the claims are as follows. The claims of the ‘512 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘512 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ‘512 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’512 patent. Bendfeldt et al. also teach how to 
The claims of the ‘512 patent teach that a patient population with relapsing-remitting multiple sclerosis, but not co-administration with an immunotherapeutic agent as recited in instant claims 101 and 102. Nevertheless, the person having ordinary skill in the art upon reading the claims of the ‘512 patent and Bendfeldt et al. teach that such patients routinely recite immunotherapeutic agents (see p. 175, right column, 3rd and 4th paragraphs, which teach interferon beta 1a, interferon beta 1b and glatiramer acetate). The person having ordinary skill in the art would have been motivated to co-administer glatiramer acetate especially, since it shows a reduction in gray matter loss (see p. 175, right column, paragraph 2.2.4.) Finally, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the condition is inherent to the patient population recited in the claims of the ‘512 patent.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 6,936,599 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination .
The claims of the ’599 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’599 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the teachings of Bendfeldt and colleagues that gray matter loss could be measured. Finally, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the condition is inherent to the patient population recited in the claims of the ‘599 patent.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,372,826 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases .
The claims of the ’826 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’826 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the teachings of Bendfeldt and colleagues that gray matter loss could be measured. Finally, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the condition is inherent to the patient population recited in the claims of the ‘826 patent.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,168,262 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The differences between the claims are as follows. The claims of the ‘262 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘262 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’262 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’262 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the teachings of Bendfeldt and colleagues that gray matter loss could be measured. Finally, regarding instant claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the condition is inherent to the patient population recited in the claims of the ‘262 patent.

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,895,539 in view . Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination with an immunotherapeutic agent to treat a neurological condition, in this case, multiple sclerosis. The differences between the claims are as follows. The claims of the ‘539 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘539 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’539 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’539 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the teachings of Bendfeldt and colleagues that gray matter loss could be measured. Finally, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS (see the paragraph bridging pages 174-175), thus the condition is inherent to the patient population recited in the claims of the ‘539 patent.

s 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,658,627 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination with an immunotherapeutic agent to treat multiple sclerosis. The claims of the ‘627 patent include multiple sclerosis (claim 5) in the definition of “autoimmune condition”, thus overlap significantly with the patient population recited in the instant claims. The differences between the claims are as follows. The claims of the ‘627 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘627 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’627 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’627 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the teachings of Bendfeldt and colleagues that gray matter loss could be measured. Finally, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in .

Claims 86-99 and 101-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,452,175 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand daily in combination with an immunotherapeutic agent to treat multiple sclerosis. The claims of the ‘175 patent include multiple sclerosis (claim 8) in the definition of “autoimmune disease”, thus overlap significantly with the patient population recited in the instant claims. The differences between the claims are as follows. The claims of the ‘175 patent are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘175 patent anticipate the more general recitation (genus) in the instant claims.
The claims of the ’175 patent do not recite anything with respect to gray matter loss. Nevertheless, Bendfeldt et al. teach that gray matter loss occurs in the early stages of multiple sclerosis (see the paragraph bridging pages 174-175), thus the effects of gray matter loss described in instant claims 90-94 are inherent to the patient population recited in the claims of the ’175 patent. Bendfeldt et al. also teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been .

Claims 84-89, 98 and 104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,962,395. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to methods of slowing, halting, or reversing cognitive decline or stabilizing or improving a learning disability comprising daily administration of estriol. The differences between the claim sets are as follows. The claims of the ‘395 patent are more specific with respect to the treatment regimen and the ERβ ligand administered, however, the more specific recitation (species) in the claims of the ‘395 patent anticipate the more general recitation (genus) in the instant claims.

Claims 86-99 and 101-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 155-174 of copending Application No. 17/082,687 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand in combination with an immunotherapeutic agent to treat a 
Regarding claims 96 and 97, while the claims of the ‘687 application recite treating cortical gray matter atrophy, they do not recite how the atrophy is measured. Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that such loss can be measured because Bendfeldt et al. teach how to monitor brain matter loss in multiple sclerosis patients (see p. 180, paragraphs 4.2 and 4.3 under “MR image acquisition” and “MR image analysis”; also 4.4.2 under “MRI data”; also p. 177, Figure 1). The person of ordinary skill in the art would have been realized upon reading the claims of the ‘687 application along with the teachings of Bendfeldt and colleagues that gray matter atrophy/loss could be measured. Furthermore, regarding claim 104, which recites “mild cognitive impairment”, Bendfeldt et al. teach that MS patients suffer from cognitive impairment in the early stages of MS .
This is a provisional nonstatutory double patenting rejection.

Claims 84-89, 98 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-70 of copending Application No. 17/062,278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of administering an ERβ ligand in combination to treat a neurological condition, in this case, multiple sclerosis. The claims of the ‘278 application also recite improving cognition. The differences between the claims are as follows. The claims of the ‘687 application are more specific with respect to the treatment regimen and disease treated, however, the more specific recitation (species) in the claims of the ‘278 application anticipate the more general recitation (genus) in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649